EEARNED HAND, District Judge
(concurring in result). I think that section 20 of the Clayton Act has legalized secondary boycotts in cases between an employer and., employés, and that this was such a case, at least after the strike was declared on August 27. I do not think that the section applies only when the employer is plaintiff and his present or former employés are the defendants. Further, I think that the dispute here under any definition included the conditions of employment. I therefore concur in general in Judge HOUGH’S reasoning and in the result, though I do not concur in all the expressions in his opinion.